On Rehearing
In our original opinion we stated:
“Glover filed a motion to strike the plea in recoupment on the ground that no paper or instrument was issued to the sheriff authorizing the execution or service by the sheriff of plea of recoupment on Glover. This motion was denied by the court below and is the basis of appellant’s assignment of error No. 2.”
Counsel asserts that correctly stated, the motion was to strike the alleged return of the sheriff on the plea of recoupment, which according to counsel: “Is quite different from a motion to strike the plea in recoupment.” We accept counsel’s interpretation of the motion as correct, that is, a motion to strike the sheriff’s return. Without service of the plea of recoupment upon the appellant, as evidenced by the return thereon, or appellant’s voluntary appearance, the court would not have acquired jurisdiction as to the plea.
The same conclusion as to the correctness of the court’s ruling on the motion must follow, considering the motion as a motion to strike the sheriff’s return. The *263reasons compelling such conclusion are set out in our opinion above and we see no need of reiterating them.
Other points of alleged error in our opinion are argued by counsel. We have reexamined our opinion in view of appellant’s counsel’s argument, and have concluded that no merit attaches to such contentions.
Application overruled.